Citation Nr: 0103393	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for acute epididymitis.

2.  Entitlement to service connection for prostate cancer.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.   

5.  Entitlement to an increased rating for degenerative disc 
disease of the L5-S1, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran served on active duty from November 1957 until 
November 1977.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

A May 1996 rating decision denied service connection for 
prostate cancer; determined that new and material evidence 
had not been submitted to reopen claims for service 
connection for migraine headaches and prostatitis; and denied 
an increased rating for degenerative disc disease of the L5-
S1.  Later that month, the veteran submitted a notice of 
disagreement (NOD).  In June 1996, the RO issued a statement 
of the case (SOC) and received the veteran's VA Form 9 
(substantive appeal).  At that time, the veteran indicated 
that he wanted a hearing before a member of the Board at the 
RO, and that he first wanted a hearing before a hearing 
officer at the RO.  A hearing was held at the RO before a 
hearing officer in September 1996.  In May 1997, the RO 
received the VA Form 9 regarding the claim for service 
connection for epididymitis that was denied by the RO in 
February 1997.  On this form, the veteran indicated that he 
did not want a hearing before a member of the Board.  The 
Board finds that further clarification is needed as to 
whether the veteran desires a hearing before a member of the 
Board. 

As referred to above, rating decisions in May 1996 and 
February 1997 denied service connection for cancer of the 
prostate and epididymitis, respectively.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court), in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In May 1996 the RO determined that the veteran had not 
submitted new and material evidence to reopen claims for 
service connection for migraine headaches and prostatitis.  
The Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
stated that for evidence to be considered "material, there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  The Colvin standard for "material 
evidence" has been specifically overruled by the U.S. Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998), in which it was noted that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  In Hodge, the Court noted 
that for newly submitted evidence to be material, it must 
only be "so significant that it must be considered in order 
to fairly decide the merits of the claim to reopen the 
claim."  The regulatory requirements for materiality must be 
applied rather than the more restrictive Colvin standard.  

In this case, the RO considered the veteran's claims to 
reopen under the more restrictive Colvin test.  The Board 
must remand this case for the RO to consider the veteran's 
claims to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as set forth in 
38 C.F.R. § 3.156(a).

The veteran underwent VA examination in October 2000.  He 
reported that he was receiving treatment at Keesler Air Force 
Base.  These records should be obtained.   

Accordingly, the case is REMANDED for the following action:  

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at Keesler Air Force Base, and 
any other source identified by the 
veteran.  If any of the requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file. 

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  The RO should determine whether new 
and material evidence has been submitted 
to reopen claims for service connection 
for migraine headaches and prostatitis in 
light of Hodge.

4.  The RO should clarify whether the 
veteran wants a hearing before a member 
of the Board at the RO.

5.  Afterwards the RO should again review 
the record.  If any benefit sought on 
appeal, for which a NOD has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  If an examination is scheduled, 
the veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




